People v Abergut (2022 NY Slip Op 00792)





People v Abergut


2022 NY Slip Op 00792


Decided on February 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND BANNISTER, JJ.


1127 KA 21-00328

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMAJIER ABERGUT, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


BRADLEY E. KEEM, SYRACUSE, FOR DEFENDANT-APPELLANT.
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (BRADLEY W. OASTLER OF COUNSEL), FOR RESPONDENT. 

	Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Onondaga County Court (Matthew J. Doran, J.), dated February 22, 2021. The order denied the motion of defendant to vacate a judgment of conviction pursuant to CPL 440.10. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Abergut ([appeal No. 1] — AD3d — [Feb. 4, 2022] [4th Dept 2022]).
Entered: February 4, 2022
Ann Dillon Flynn
Clerk of the Court